Exhibit (d)(12) VOTING AGREEMENT This Voting Agreement (“Agreement”), dated as of , 2009, is made by and between MidAtlantic Bancorp, Inc (“Acquisition Corp.”) and the undersigned shareholder (“Shareholder”) of Greater Atlantic Financial Corp. (“GAFC”). RECITALS WHEREAS, concurrently with the execution of this Agreement, Acquisition Corp., Merger Sub and GAFC are entering into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which GAFC will merge with and into GAF Merger Corp. and, in connection therewith, each outstanding share of GAFC Common Stock will be converted into the right to receive the Merger Consideration (the “Merger”); WHEREAS, Shareholder owns shares of GAFC Common Stock (such shares, together with all shares of GAFC Common Stock subsequently acquired by Shareholder during the term of this Agreement, being referred to as the “Shares”); and WHEREAS, it is a condition to the willingness of Acquisition Corp. to enter into the Merger Agreement that Shareholder execute and deliver this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the promises and agreements contained herein, and for other good and valuable consideration, the receipt of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.
